Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11,076,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant applicant read on the allowed claims of US 11,076,652. The claimed closure device (Claims 1 - 15) currently read on the claimed closure device (Claims 1 - 14) of the instant application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the terms "especially" in lines 2 and 3 have rendered the claim indefinite because it is unclear whether the limitations following said terms are required by the claimed invention.
Regarding Claim 5, the recitations "in particular" and "especially" in line 2 have rendered the claim indefinite because it is unclear whether the limitations following said recitations are required by the claimed invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 6 - 9 and 11 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunberger et al., US 6,301,754.
Regarding Claim 1, Grunberger et al. disclose a closure device [for the releasable connecting of two parts to each other], with a first closure part 52, having a first base body (portion), at least two first engaging sections (of the strip 51 covering blocks 50) formed on the first base body, spaced apart from each other along a loading direction and forming between them a gap (see figure 7), and at least one first magnetic section 50 arranged on the first base body, and a second closure part 52 (another strip), having a second base body (portion), at least one second engaging section (of the strip 51 covering a block 50) formed on the second base body, and at least one second magnetic section 50 arranged on the second base body, wherein the first closure part (52) and the second closure part (52) are placeable against each other (figure 10) such that, in a closed position (figure 10), the at least one second engaging section (51) is received at least partly by the gap for the bracing of a loading acting between the first closure part (52) and the second closure part (52) along the loading direction, wherein in the closed position the at least one first magnetic section (50) and the at least one second magnetic section (50) interact by magnetic attraction (between the magnets 50), wherein at least one of the first base body and the second base body are curved (the body portion having the strip 51 and magnet block 50 includes at their corner a curved edge that can be seen in figure 10), viewed along the loading direction (see figure 10), wherein a first magnetic section (50) is arranged within each of the at least two first engaging sections (embedded within the sections 51) and/or a second magnetic section (50) is arranged within the at least one second engaging section (51).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the closure device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the magnetic closure device disclosed by Grunberger et al. (US 6,301,754), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Grunberger et al. disclose the closure device according to claim 1, wherein the at least two first engaging sections (51) of the first base body and/or the at least one second engaging section (51) of the second base body are made of a flexible material (plastic material).
Regarding Claim 3, Grunberger et al. disclose the closure device according to claim 1, wherein an intermediate section (of the strip 51 between the blocks 50) of the first base body between the at least two first engaging sections (covering the blocks 50) of the first base body is made of a flexible material (plastic material).
Regarding Claim 6, Grunberger et al. disclose the closure device according to claim 1, wherein the at least two first engaging sections (covering the blocks 50) and/or the at least one second engaging section (covering the block 50) extend in the form of webs (towards the edges of the strips 52) transversely to the loading direction (see figure 7).
Regarding Claim 7, Grunberger et al. disclose the closure device according to claim 1, wherein the at least one first magnetic section is formed by a magnetic element 50 which is received in a receiving opening (defined by the strip 51) of the first base body, and/or in the at least one second magnetic section is formed by a magnet element 50 which is received in a receiving opening (defined by the strip 51) of the second base body.
Regarding Claim 8, Grunberger et al. disclose the closure device according to claim 1, wherein the at least one first magnetic section (50) and/or the at least one second magnetic section (50) are magnetized along a direction of magnetization which is collinear with the loading direction (see figure 10).
Regarding Claim 9, Grunberger et al. disclose the closure device according to claim 1, wherein the at least one second engaging section (the strip 51 covering the block 50) has a bearing surface (the sides of the strip 51 extending from the base 52), which in the closed position is in abutment (figure 9) with one of the at least two first engaging sections (51 covering the blocks 50) for the bracing of a loading acting in the loading direction on the second closure part (see figure 11).
Regarding Claim 11, Grunberger et al. disclose the closure device according to claim 1, wherein at least one of the first base body (52) and the second base body (52) are curved (when bent since the strips 52 are flexible), viewed along the loading direction.
Regarding Claim 12, Grunberger et al. disclose the closure device according to claim 1, [wherein the first base body is connectible to a first part and the second base body to a second part], wherein at least one of the first base body comprises a first fastening section (of the strip 51 covering the blocks 50), [by which the first base body is to be connected to the first part], wherein the first fastening section defines a plane extending along the loading direction (along the length of the strip 52), relative to which a bottom of the gap (in between the blocks 50) is recessed (due to the extension of the blocks from the strip 52), and the second base body comprises a second fastening section (of the strip 51 covering the block 50), [by which the second base body is to be connected to the second part], wherein the second fastening section defines a plane extending along the loading direction (along the length of the strip 52), relative to which a bottom adjoining the at least one second engaging section is recessed (due to the extension of the blocks from the strip 52).
Regarding Claim 13, Grunberger et al. disclose the closure device according to claim 1, wherein the first closure part comprises more than two first engaging sections (sections of the strip 51 covering the blocks 50), which are evenly spaced apart from each other along the loading direction (figure 7), wherein every two adjacent ones of the first engaging sections form between them a gap (see figure 7), which is configured to at least partly receive the at least one second engaging section in the closed position (figures 9 - 11).
Regarding Claim 14, Grunberger et al. disclose an article of clothing ("items of clothing"), comprising a closure device according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Grunberger et al., US 6,301,754.
Regarding Claims 4 and 5, Grunberger et al. disclose the closure device according to claim 1 except for wherein the flexible material comprises a thermoplastic elastomer, especially a thermoplastic polyurethane, or a synthetic rubber material, especially acrylonitrile-butadiene rubber or wherein the flexible material comprises fibers, in particular glass fibers, especially in a fraction of less than 15 wt. percent. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a specific plastic material such as a thermoplastic elastomer or fibers as claimed, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon overcoming the nonstatutory double patenting rejection indicated above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/           Primary Examiner, Art Unit 3677